Title: To John Adams from John Jay, 21 November 1794
From: Jay, John
To: Adams, John



Dear Sir
London 21 Nov. 1794

From the Day of my appointment to this mission, my Attention has been much withdrawn from my friends, and confined to the Business which brought me here; & which has at last been terminated by a Treaty.  In future I shall have more Leisure to attend to my Friends, and to my own affairs—
Both your sons arrived here in good Health.  I wrote to my friend John lately, but as yet have not had a Letter from him.  I ascribe this to his Prudence. In such Times and under such Circumstances much ought not to be written.—Holland is in a sad way—
It may seem extraordinary, but the fact appears to me to be, that this Nation has never been more united in any War than in this.  Circumstances may press them to listen to Propositions of Peace, but not without Reluctance.  If the War should continue, I think we may easily avoid being involved in it.
I write in too much haste to make this Letter interesting, by Remarks on the Treaty—They might be entertaining, but to you not necessary—
With sincere Esteem and Regards / I am Dear Sir / Your friend & hble Servt.

John Jay